JAMES D. MAXWELL II, JUSTICE
Before this Court en banc is the Mississippi Bar's Motion to Accept the Irrevocable Resignation of Morgan P. Shands. After due consideration, this Court finds the Motion is well taken and should be granted.
The Mississippi Bar filed a formal complaint on November 1, 2016, against Mr. Shands, after he pled guilty to two felony charges in the Circuit Court for the Second Judicial District of Bolivar County. This is the only outstanding disciplinary action against Mr. Shands. And he no longer desires to defend the matter. He instead seeks to irrevocably resign with prejudice from the Mississippi Bar. Accordingly, Mr. Shands executed a Notice of Irrevocable Resignation on February 21, 2017, and filed the same with this Court on March 13, 2017. Mr. Shands's notice complies with Rule 10.5 of the Rules of Discipline for the Mississippi State Bar.
IT IS THEREFORE ORDERED that the Mississippi Bar's Motion to Accept the Irrevocable Resignation of Morgan P. Shands is granted.
IT IS FURTHER ORDERED, ADJUDGED, and DECREED that:
*1651. The Court hereby accepts Morgan P. Shands's resignation with prejudice from the Mississippi Bar, and his resignation is tantamount to proof of guilt on the matter charged;
2. The Court hereby revokes Morgan P. Shands's license to practice law in the State of Mississippi;
3. The Court hereby bars Morgan P. Shands from seeking reinstatement to the privilege of practicing law in the State of Mississippi in the future;
4. The Clerk of the Court shall forward an attested copy of this Order to Morgan P. Shands and the Executive Director of the Mississippi Bar;
5. Morgan P. Shands shall, within thirty days following entry of this Order, notify clients and affected courts, if any, of his resignation from the Mississippi Bar, properly disburse all funds he may hold in trust, and comply with all other requirements applicable under Rule 11 of the Rules of Discipline for the Mississippi State Bar;
6. Morgan P. Shands shall, within forty-five days following the entry of this Order, file an affidavit with the Court stating that all of his clients have been notified of his resignation from the Mississippi Bar and consequent inability to practice law in Mississippi, and that he has fully complied with all applicable requirements set forth in Rule 11 of the Rules of Discipline for the Mississippi State Bar, as well as the requirements of this Order;
7. Failure to comply with this Order may be punished as contempt and may constitute a separate ground for disciplinary action;
8. The Clerk of the Court shall immediately forward an attested copy of this Order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States; and
9. The costs of the Mississippi Bar's formal complaint shall be, and are hereby, assessed to Morgan P. Shands.
SO ORDERED.